                                              Case 20-12821-mkn            Doc 45     Entered 06/17/20 15:53:43        Page 1 of 5




                                        1   BRETT A. AXELROD, ESQ.
                                            Nevada Bar No. 5859                                               Electronically Filed June 17, 2020
                                        2   FOX ROTHSCHILD LLP
                                        3   1980 Festival Plaza Drive, Suite 700
                                            Las Vegas, Nevada 89135
                                        4   Telephone: (702) 262-6899
                                            Facsimile: (702) 597-5503
                                        5   Email: baxelrod@foxrothschild.com
                                            [Proposed] Counsel for Debtor
                                        6
                                        7                                 UNITED STATES BANKRUPTCY COURT

                                        8                                           DISTRICT OF NEVADA
                                        9     In re                                                  Case No. BK-S-20-12821-mkn
                                       10
                                                      PETERSEN-DEAN, INC.,                           Chapter 11
                                       11
                                                                                                     DECLARATION OF JEFFREY PEREA
1980 Festival Plaza Drive, Suite 700




                                       12                                       Debtor.              IN SUPPORT OF EMERGENCY FIRST
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                                                     DAY MOTION FOR ORDER
          (702) 262-6899




                                       13
                                                                                                     (I) AUTHORIZING DEBTOR TO PAY
                                       14                                                            PREPETITION VENDOR LIABILITIES
                                                                                                     AND (II) AUTHORIZING AND
                                       15                                                            DIRECTING FINANCIAL
                                                                                                     INSTITUTIONS TO RECEIVE,
                                       16                                                            PROCESS, HONOR AND PAY ALL
                                       17                                                            CHECKS ISSUED RELATING TO
                                                                                                     VENDOR LIABILITIES
                                       18
                                                                                                     Hearing Date: OST PENDING
                                       19                                                            Hearing Time: OST PENDING
                                       20
                                       21             I, Jeffrey Perea, being duly sworn, hereby depose and declare under penalty of perjury:
                                       22             1.       I am over the age of 18, am mentally competent, and if called upon to testify as to the
                                       23   statements made herein, could and would do so.
                                       24             2.       I am the Chief Restructuring Officer of Petersen-Dean, Inc. (“PDI” or “Debtor”).
                                       25   PDI, Beachhead Roofing & Supply, Inc., California Equipment Leasing Association, Inc., Fences 4
                                       26   America, Inc., James Petersen Industries, Inc., PD Solar, Inc., Petersen Roofing and Solar LLC,
                                       27   PetersenDean Hawaii LLC, PetersenDean Roofing and Solar Systems, Inc., PetersenDean Texas,
                                       28   Inc., Red Rose, Inc., Roofs 4 America, Inc., Solar 4 America, Inc., Sonoma Roofing Services, Inc.,
                                                                                             1
                                            Active\111526199
                                              Case 20-12821-mkn            Doc 45     Entered 06/17/20 15:53:43        Page 2 of 5




                                        1   TD Venture Fund, LLC, and Tri-Valley Supply, Inc., are the debtors and debtors in possession
                                        2   (collectively, the “Companies”), in the above captioned chapter 11 cases (the “Chapter 11 Cases”).
                                        3           3.         I am authorized to make this declaration in support of the Emergency First Day
                                        4   Motion For Order (I) Authorizing Debtor To Pay Prepetition Vendor Liabilities And (II) Authorizing
                                        5   And Directing Financial Institutions To Receive, Process, Honor And Pay All Checks Issued Relating
                                        6   To Vendor Liabilities (the “Motion”)1 filed by Debtor.
                                        7           4.         It is crucial for the continued operations and preservation of the going-concern value
                                        8   of Debtor’s estate that certain pre-petition obligations owed to Debtor’s trade creditors,
                                        9   subcontractors and vendors for goods and services provided in connection with its roofing and solar
                                       10   projects, as well as certain pre-petition obligations owed to government authorities in connection
                                       11   with permits and licenses (collectively, the “Vendor Liabilities”) be paid. Accordingly, Debtor seeks
1980 Festival Plaza Drive, Suite 700




                                       12   the entry of an order: (I) authorizing Debtor to pay its prepetition Vendor Liabilities; and (II)
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   authorizing and directing Debtor’s financial institutions to honor all outstanding prepetition checks

                                       14   issued by Debtor for the Vendor Liabilities.

                                       15           5.         Debtor is in the business of installing commercial and residential roofing and solar

                                       16   panel systems. In that capacity, Debtor is responsible for purchasing the solar panels, inverters and

                                       17   other equipment, and paying for the design, engineering, and installation labor for the solar projects.

                                       18   Due to the nature of Debtor’s business, the primary source of value is the collection of various
                                       19   receivables, which in turn depends on completing solar panel projects.
                                       20           6.         Debtor’s business depends upon a network of trade creditors, subcontractors and
                                       21   vendors. In the ordinary course of business, Debtor procures equipment and supplies for the
                                       22   construction of roofing and solar projects. Debtor also enters into subcontracting service agreements
                                       23   with various parties for their provision of particular work related to the projects. Debtor makes
                                       24   payments to these trade creditors, subcontractors and vendors in exchange for their goods or services.

                                       25   In addition, in order to maintain its business operations, Debtor must abide by various regulations

                                       26
                                       27
                                                    1
                                                        Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
                                       28
                                                                                                 2
                                            Active\111526199
                                              Case 20-12821-mkn            Doc 45     Entered 06/17/20 15:53:43          Page 3 of 5




                                        1   relating to its roofing and solar projects and acquire certain permits and licenses. Debtor must pay
                                        2   fees to certain government authorities2 in connection with these licenses and permits.
                                        3           7.         As of the Petition Date, sixteen (16) checks that Debtor issued prepetition to its
                                        4   Vendors for the payment of prepetition Vendor Liabilities remain outstanding. The total amount of
                                        5   the outstanding checks for Vendor Liabilities equals $52,728.87. A list of the prepetition checks for
                                        6   Vendor Liabilities including check numbers, Vendor names and check amounts, is attached hereto
                                        7   as Exhibit 1.
                                        8           8.         Payment of the Vendor Liabilities is crucial to Debtor’s continued operations and
                                        9   preservation of the going-concern value of the estate.            The importance of Debtor’s business
                                       10   relationships with its Vendors cannot be underestimated. If the outstanding checks for Vendor
                                       11   Liabilities are not honored, Debtor believes that its crucial Vendors will refuse to continue working
1980 Festival Plaza Drive, Suite 700




                                       12   with Debtor.        Debtor also believes that, without payment, these critical Vendors will assert
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   mechanics’ and other such liens on Debtor’s projects and destroy the value of said projects, resulting
                                       14   in deleterious effects on Debtor’s revenues and business operations.
                                       15           9.         Failure to honor the Vendor Liabilities will severely and irreparably harm the Debtor’s
                                       16   business relations, as well as its reputation. Such obligations comprise a small portion of Debtor’s
                                       17   total prepetition debts, yet honoring such obligations will contribute significantly to Debtor’s
                                       18   revenue-generating capability and fostering goodwill.
                                       19           10.        If Debtor is prohibited from honoring prepetition Vendor Liabilities, consistent with
                                       20   its past business practices, it will likely be unable to complete its projects. Realizing the value of
                                       21   Debtor’s receivables depends on completion of the projects. Accordingly, authorizing Debtor to
                                       22   honor the Vendor Liabilities in existence as of the Petition Date is crucial to the preservation,
                                       23   protection, and maximization of Debtor’s estate.
                                       24

                                       25
                                       26
                                       27
                                                    2
                                                      The trade creditors, subcontractors, vendors and government authorities are collectively referred to
                                       28   herein as the “Vendors.”
                                                                                                  3
                                            Active\111526199
                                              Case 20-12821-mkn        Doc 45     Entered 06/17/20 15:53:43       Page 4 of 5




                                        1           I declare, under penalty of perjury of the laws of the United States of America, that the
                                        2   foregoing statements are true and correct to the best of my knowledge, information, and belief.
                                        3           Executed this 17th day of June 2020.
                                        4
                                        5                                                               /s/Jeffery Perea
                                                                                                        Jeffery Perea
                                        6
                                        7
                                        8
                                        9
                                       10
                                       11
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                             4
                                            Active\111526199
                                              Case 20-12821-mkn      Doc 45   Entered 06/17/20 15:53:43        Page 5 of 5




                                        1                                            Exhibit 1
                                        2
                                                                         PETERSEN-DEAN, INC.’S
                                        3                      PREPETITION CHECKS FOR VENDOR LIABILITIES
                                        4
                                                 CHECK           CHECK                                                        CHECK
                                                                                              PAYEE
                                        5          NO.            DATE                                                       AMOUNT
                                                143762         1/6/2020    Orange County Assessor's Office                         $3.00
                                        6       144141         3/4/2020    DMV Renewal                                          $331.00
                                        7       144201         3/12/2020   Andys Roofing LLC                                    $360.00
                                                144447         5/6/2020    Diversified Products USA                           $13,826.22
                                        8       144514         5/14/2020   Chiquita Canyon, LLC                                 $441.27
                                                144556         5/15/2020   DMV Renewal                                         $1,141.00
                                        9
                                                144625         5/22/2020   Ceja Trucking                                       $3,524.00
                                       10       144628         5/22/2020   RL and Sons Transportation                          $4,040.00
                                                144629         5/22/2020   Sergio Express Inc.                                 $4,600.00
                                       11       144634         5/22/2020   BC Wire Rope & Rigging, Inc.                        $4,153.77
1980 Festival Plaza Drive, Suite 700




                                       12       144640         5/22/2020   Mauricio Marin                                      $1,300.00
    Las Vegas, Nevada 89135




                                                144644         5/22/2020   Rush Truck Leasing                                   $153.84
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13       144660         5/26/2020   New Cal Metals                                      $4,331.51
                                                144675         6/3/2020    Coast Counties Peterbilt Paclease                  $13,160.26
                                       14
                                                144676         6/4/2020    Arch Roofing                                         $850.92
                                       15       144686         6/5/2020    Reddy Ice Corporation                                 $512.08
                                                                                              TOTAL                           $52,728.87
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24

                                       25
                                       26
                                       27
                                       28

                                            Active\111526199
